DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Perez on 10/14/2021.
The application has been amended as follows: 

1. (Currently Amended) Method for intermediate assessment of an eye of a user comprising: 
- a step of attributing to the eye of the user a reference visual acuity value AVR, as a function of the age of the user and an initial set of parameters M1 of the eye comprising an initial sphere value SPH1, an initial cylinder value CYL1 and an initial cylinder axis value AX1, and by means of a matrix having a plurality of L lines and a plurality of C columns and thus comprising L x C components, each line corresponding to a set of parameters category, each column corresponding to an age category and each component being associated with a reference visual acuity value AVR; 
- when the sphere value SPH1 of the initial set M1 is such that: 
-5.00 dioptres ≤ SPH1 ≤ +3.00 dioptres,
a step of acquisition of a raw visual acuity value AVB of the eye; 
- when the raw visual acuity value AVB has been measured previously and when it is greater than a reference raw visual acuity value AVBR, a step of weighting the initial set of parameters M1 to obtain a 
SPH1 + 0.25 ≤ SPH1’ ≤ SPH1 +0.75 dioptre;
- a step of acquisition of a modified visual acuity value AVM, AVM' of the eye, by arranging in front of the eye an optic having the initial set of parameters M1 or, if the step of obtaining a weighted set of parameters M1' has been performed, then arranging in front of the eve an optic having the weighted set of parameters M1'; 
- when the modified visual acuity value AVM, 

Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claim 1, the closest prior art Toshima et al. (PGPUB 20060152675) in view of Hoof et al. (PGPUB 20160029885), fails to disclose in combination with all of the other elements of the claim wherein when the raw visual acuity value AVB has been measured previously and when it is greater than a reference raw visual acuity value AVBR, a step of weighting the initial set of parameters M1 to obtain a weighted set of parameters M1' having the initial cylinder value CYL1, the initial cylinder axis value AX1 and a weighted sphere value SPH1' such that:
SPH1 + 0.25 ≤ SPH1’ ≤ SPH1 +0.75 dioptre;
- a step of acquisition of a modified visual acuity value AVM, AVM' of the eye, by arranging in front of the eye an optic having the initial set of parameters M1 or, if needs be, if the step of obtaining a weighted set of parameters M1' has been performed, then arranging in front of the eve an optic having the weighted set of parameters M1'. Modification of Toshima in view of Hoof would require a major .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872